          Case 1:20-cv-01777-HBK Document 13 Filed 02/17/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11       JAMES BIERMAN,                                       1:20-cv-01777 HBK (PC)

12                        Plaintiff,                          AMENDED1
                                                              ORDER GRANTING APPLICATION TO
13            v.                                              PROCEED IN FORMA PAUPERIS

14       KERN COUNTY SHERIFF DETENTION                        (Doc. No. 8)
         FACILITY MEDICAL
15       ADMINISTRATION,                                      ORDER DENYING AS MOOT DUPLICATE
                                                              APPLICATION TO PROCEED IN FORMA
16                        Defendant.                          PAUPERIS

17                                                            (Doc. No. 11)

18                                                            ORDER DIRECTING PAYMENT
                                                              OF INMATE FILING FEE BY THE
19                                                            KERN COUNTY SHERIFF
20
             Plaintiff, a prisoner, initiated this action on December 17, 2020, by filing a pro se civil rights
21
     complaint pursuant to 42 U.S.C. § 1983. (Doc. No. 1, Complaint). Plaintiff seeks leave to proceed
22
     in forma pauperis on his Complaint and submitted a copy of his prison trust fund statement in
23
     support. (Doc. Nos. 8, 10).2 Plaintiff has made the showing required by § 1915(a) to proceed in
24
     forma pauperis but remains obligated to pay the statutory filing fee of $350.00 for this action. 28
25

26   1
      This Order is Amended to reflect the correct statutory filing fee is $350.00.
27
     2
      Plaintiff filed a duplicate application to proceed in forma pauperis on February 12, 2021. (Doc.
     No. 11). Because the Court is granting Plaintiff’s earlier filed application, the Court will deny
28   the later filed application as moot.
                                                          1
        Case 1:20-cv-01777-HBK Document 13 Filed 02/17/21 Page 2 of 3


 1   U.S.C. § 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty

 2   percent (20%) of the preceding month’s income credited to Plaintiff’s trust account. 28 U.S.C. §

 3   1915(b)(2). The Kern County Sheriff is required to send to the Clerk of the Court payments from

 4   plaintiff’s account each time the amount in the account exceeds $10.00, until the statutory filing

 5   fee is paid in full. Id.

 6       According, it is now ORDERED:

 7       1. Plaintiff's application to proceed in forma pauperis (Doc. No. 8) is GRANTED.

 8       2. Pursuant to 28 U.S.C. § 1915 (b)(1)The Kern County Sheriff or his designee shall

 9            collect payments from Plaintiff’s prison trust account in an amount equal to twenty

10            percent (20%) of the preceding month’s income credited to the prisoner’s trust

11            account and shall forward those payments to the Clerk of the Court each time the

12            amount in the account exceeds $10.00 until a total of $350.00 has been collected and

13            forwarded to the Clerk of the Court. The payments shall be clearly identified by

14            Plaintiff’s name and the case number assigned to this action.

15       3. The Clerk of the Court is directed to serve a copy of this Order and a copy of Plaintiff’s in

16            forma pauperis application (Doc. No. 8) on the Kern County Sheriff located at 1415 Truxtun

17            Avenue, Bakersfield, CA 93301.
         4. The Clerk of the Court is directed to serve a copy of this Order on the Financial Department,
18
              U.S. District Court, Eastern District of California, Sacramento Division.
19
         5. Plaintiff’s duplicate Plaintiff's application to proceed in forma pauperis (Doc. No. 11) is
20
              DENIED as moot.
21

22
     IT IS SO ORDERED.
23

24   Dated:      February 17, 2021
                                                        HELENA M. BARCH-KUCHTA
25
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                        2
     Case 1:20-cv-01777-HBK Document 13 Filed 02/17/21 Page 3 of 3


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                         3
